Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

     Civil Action No. 1:21-cv-1058

     MICHAEL CRUTCHLEY

               Plaintiff

     v.

     DILLON POLICE DEPARTMENT

               Defendant


                            COMPLAINT WITH JURY DEMAND


               Plaintiff, Michael Crutchley, through his attorney Meredith A.

     Quinlivan, of McFarland Litigation Partners, LLC, complains against

     Defendant Dillon Police Department as follows:

          I.        NATURE OF THE CASE

               1.     This employment discrimination and civil rights action is

     brought against Defendant Dillon Police Department (“Defendant”), by

     Plaintiff Michael Crutchley (“Crutchley”) for equitable relief and monetary

     damages to redress the deprivation of civil rights secured to him by the

     Americans with Disabilities Act (“ADA”), 42 U.S.C. § 2000e et seq. and the

     Rehabilitation Act (“Rehab Act”), 29 U.S.C. § 794 et seq.
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 2 of 16




              2.     This employment discrimination and civil rights action is

     brought against Defendant, by Plaintiff for equitable relief and monetary

     damages to redress the deprivation of civil rights secured to him by the

     Whistleblower Act.

              3.     This employment discrimination and civil rights action is

     brought against Defendant, by Plaintiff for equitable relief and monetary

     damages to redress the deprivation of civil rights secured to him by Title VII.

              4.     Specifically, he alleges that Defendant terminated his

     employment as a Dillon Police Officer because of his medical condition which

     violates the ADA and the Rehab Act, in retaliation for expressing concerns

     about the intimate relationship between a superior sergeant and a subordinate

     officer, and discrimination based on gender. Plaintiff alleges that the

     Defendants’ actions caused him mental distress and humiliation, and loss of

     employment and compensation. He seeks back pay, compensatory damages,

     and attorneys’ fees and costs of this action.

        II.        JURISDICTION AND VENUE

              5.     This Court has subject matter jurisdiction over the claims under

     28 U.S.C. §§ 1331 and 1343, because they arise under the laws of the United

     States and said claims are brought to recover damages for the deprivation of

     Plaintiff’ civil rights.


                                              2
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 3 of 16




            6.      Venue is proper in this judicial District under 28 U.S.C. §

     1391(b), (c) and 42 U.S.C. § 2000e-5(f)(3), because Defendant has offices,

     conducts business, and can be found in this District, and the causes of action

     arose, and the acts and omissions complained of occurred herein.

        III.      PARTIES

            7.      Plaintiff is a citizen and resident of Colorado.

            8.      Defendant was created pursuant to the Dillon Municipal Code,

     Art. V, Sec. 2-5-10, in Dillon, Colorado.

            9.      Defendant is an employer within the meaning of federal and state

     law.

            10.     At all relevant times during Plaintiff’s employment by

     Defendant, it employed more than 15 persons and is therefore subject to the

     terms of the ADA. Additionally, during all relevant times it received federal

     funds and/or the department in which plaintiff had worked was a program or

     activity for which federal funds were received, and therefore Defendant is

     subject to the provisions of the Rehab Act and Title VII and is subject to the

     jurisdiction of this court under that statute. Defendant’s offices are located at

     275 Lake Dillon Drive, Dillon, Colorado 80435. Defendant is therefore

     subject to the jurisdiction of this court.




                                              3
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 4 of 16




        IV.        EXHAUSTION OF ADMINISTRATIVE REMEDIES

             11.     On July 16, 2020, Plaintiff filed a timely charge of discrimination

     with the Equal Employment Opportunity Commission (“EEOC”), Case No.

     541-2020-01803.

             12.     The EEOC issued a Notice of Right to Sue dated January 15,

     2021.

             13.     Plaintiff filed this Complaint within 90 days of his receipt of the

     EEOC Notice of Right to Sue.

             14.     Plaintiff has met all procedural prerequisites for his claims.

        V.         STATEMENT OF FACTUAL ALLEGATIONS

             15.     Plaintiff is a 40-year-old male.

             16.     Plaintiff entered law enforcement in 1998 and joined the Dillon

     Police Department in 2012.

             17.     In 2014 or approximately therein, Chief Mark Haminghouse (the

     “Chief”) joined the Dillon Police Department.

             18.     Plaintiff performed his job to the satisfaction of his employer and

     received a promotion in 2014 to Sergeant.

             19.     In 2014 or approximately therein, the Chief recruited Sergeant

     Adam Nance (“Nance”) from the Frisco Police Department for the Dillon

     Police Department.


                                               4
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 5 of 16




           20.    In February 2017, Plaintiff injured his knee and was assigned to

     light duty for approximately six months. Upon his return, Plaintiff was

     assigned to field training with Field Training Officer Logan Van Doozer

     (“Van Doozer”), Sergeant Chris Scherr (“Scherr”), and Nance.

           21.    In March 2018, Plaintiff sustained a second knee injury while on

     the job. He was placed on light duty for approximately seven months. Upon

     his return, Plaintiff was again assigned to field training for three to four weeks

     with Sergeant Cale Osborn (“Osborn”).

           22.    Upon information and belief, the Chief and/or Nance took steps

     to sabotage Plaintiff’s return to full duty by directing to Van Doozer to lower

     Plaintiff’s training scores.

           23.    In 2018 or approximately therein, Officer Kara Hall (“Hall”) was

     hired by the Dillon Police Department, upon the reference or recommendation

     of Nance.

           24.    Nance was Hall’s direct supervisor, and in charge of the field

     training officer program. Nance abused his position by encouraging the field

     training officer Craig Johnson (“Johnson”) to alter Hall’s scores during the

     training.

           25.    Nance and Hall became personally involved in an intimate

     relationship, which became known to Van Doozer and other members of the


                                             5
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 6 of 16




     Dillon Police Department, including Plaintiff.

           26.     In 2019 or approximately therein, Van Doozer, Nance, Osborn

     and Hall attended a training in Boulder. Upon information and belief, Nance

     and Hall reserved a hotel room together, paid for by the Dillon Police

     Department.

           27.     The Dillon Police Department maintained a policy, including

     language: “It is the policy of the Department that all complaints of

     discrimination or harassment shall be fully documented, and promptly and

     thoroughly investigated.” Dillon Police Department Policy 331, (Section

     331.4 requires prompt reporting).

           28.     Plaintiff reported his concerns regarding the intimate relationship

     between Nance, a sergeant, and Hall, an officer, to Ryan Rice (“Rice”).

           29.     Upon information and belief, Plaintiff, Van Doozer and Johnson

     reported their concerns regarding Nance and Hall to the Chief.

           30.     On September 19, 2019, Plaintiff was terminated.

                                         COUNT I
                     (Violation of the Americans with Disabilities Act)

           31.     Plaintiff realleges the foregoing paragraphs as if fully rewritten

     herein.

           32.     Plaintiff is a qualified individual within the meaning of 42 U.S.C.

     § 12111(8) in that he suffered multiple knee injuries, Defendant perceives him
                                             6
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 7 of 16




     to have a disability, he has the requisite education to perform and can perform

     the essential functions of a police officer, and either held or desired to hold a

     position as a police officer and/or sergeant.

           33.    Defendant is an “employer” within the meaning of 42 U.S.C. §§

     12111(5) in that it is engaged in an industry affecting commerce and has more

     than 15 employees for each working day in each of 20 or more calendar weeks

     in the current and preceding years. Thus, it is also a covered entity within the

     meaning of 42 U.S.C. § 12111(5).

           34.    Plaintiff was an employee of Defendant within the meaning of

     42 U.S.C. § 12111(4).

           35.    Prior to and at the time that Defendant either constructively

     disciplined, reprimanded and terminated Plaintiff’s employment or failed to

     promote him, Plaintiff was qualified for employment as a police officer.

           36.    On or about September 19, 2010, due to Plaintiff’s actual or

     perceived disability, Defendant either terminated his employment or failed to

     promote him. 42 U.S.C. § 12112(a). Specifically, Defendant’s discriminatory

     actions included, but were not limited to (1) limiting, segregating, or

     classifying Plaintiff in a way that adversely affected his opportunities or status

     because of his actual or perceived disability within the meaning of §

     12112(b)(1); (2) utilizing standards, criteria, or methods of administration that


                                             7
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 8 of 16




     have the effect of discrimination on the basis of disability within the meaning

     of § 12112(b)(3)(A); (3) not making reasonable accommodations for the

     known physical limitations of Plaintiff, an otherwise qualified individual with

     a disability who was an applicant or employee, despite the fact that doing so

     would not impose an undue hardship on the operation of Defendant’s business

     within the meaning of § 12112(b)(5)(A); (4) denying employment

     opportunities to Plaintiff based on Defendant’s need to make reasonable

     accommodations for his physical impairments within the meaning of §

     12112(b)(5)(A); and (5) using qualification standards, employment tests, or

     other selection criteria that screened out or tended to screen out individuals

     with disabilities, despite the fact that doing so was not consistent with business

     necessity, within the meaning of § 12112(b)(6).

           37.    Plaintiff has been damaged by Defendant’s violation of the ADA

     inasmuch as Plaintiff has been unable to use his education and training as a

     police officer, and has suffered loss of past and future wages and benefits, loss

     of professional opportunities, emotional distress, and mental pain and

     anguish.

           38.    Plaintiff is entitled to his attorneys’ fees and costs incurred in this

     matter pursuant to 42 U.S.C. § 12205.

           39.    Plaintiff is further to any and all relief permitted under the ADA,


                                             8
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 9 of 16




     42 U.S.C. § 12117(a), including equitable relief.

           40.    Plaintiff is entitled to all available remedies under Colorado law,

     including at least back pay, front pay, compensatory damages, and attorney’s

     fees, in an amount to be determined at trial.

                                         COUNT II
                            (Violation of the Rehabilitation Act)

           41.    Plaintiff realleges the foregoing paragraphs as if fully rewritten

     herein.

           42.    The Dillon Police Department is an entity that receives federal

     financial assistance and is a covered entity for purposes of § 504 of the

     Rehabilitation Act. As such, Defendant is prohibited from discriminating

     against any “qualified individual with a disability.”

           43.    Plaintiff is, and was at all times pertinent hereto, a qualified

     individual with a disability. Specifically, he was qualified to perform the

     essential functions required of a police officer, with or without a reasonable

     accommodation.

           44.    Plaintiff’s particular disability was multiple knee injuries, which

     substantially limited one or more of his major life activities and/or major

     bodily functions.

           45.    Defendant violated section 504 of the Rehabilitation Act, 29

     U.S.C. § 794, by either rescinding a conditional or contingent offer to or
                                            9
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 10 of 16




      terminating Plaintiff because of his actual disability, his perceived disability,

      or his record of impairment.

            46.    As a result of Defendant’s actions, Plaintiff has suffered

      damages, including but not limited to the loss of past and future wages and

      benefits, loss of professional opportunities, emotional distress, and mental

      pain and anguish.

            47.    Plaintiff is entitled to his attorneys’ fees and costs incurred in this

      matter pursuant to 29 U.S.C. § 794a.

            48.    Plaintiff is further to any and all relief permitted under the

      Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq., including equitable relief.

            49.    Plaintiff is entitled to all available remedies under Colorado law,

      including at least back pay, front pay, compensatory damages, and attorney’s

      fees, in an amount to be determined at trial.

                                   COUNT III
           (Unlawful Gender Discrimination in Employment, and Title VII)

            50.    Plaintiff realleges the foregoing paragraphs as if fully rewritten

      herein.

            51.    Defendant terminated Plaintiff’s employment because of

      intentional and unlawful gender discrimination in violation of the Colorado

      Anti-Discrimination Act, Colo. Rev. Stat. § 24- 34-401 (2016) et seq.

            52.    Plaintiff, experience reverse gender discrimination.
                                              10
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 11 of 16




            53.    Plaintiff was qualified for his job. He joined the Dillon Police

      Department in 2012, exceeded every objective laid out in his plan over seven

      years. He was suffered constructive discipline and demotion.

            54.    Despite his excellent performance and astounding accolades,

      Plaintiff was discharged from his job on September 19, 2019. These

      circumstances give rise to at least an inference of unlawful discrimination.

            55.    Although Defendant insisted it had a legitimate, non-

      discriminatory reason for discharging Plaintiff—that he supposedly violated

      the Dillon Police Department policy—these reasons for discharging Plaintiff

      were merely pretext for gender discrimination.

            56.    Also, Nance, Van Doozer, Johnson, Osborn and the Chief, who

      were subject to the same Dillon Police Department policy, were not

      terminated for failure to report the intimate relationship between a supervisor

      and a subordinate.

            57.    Defendant’s shifting explanation for Plaintiff’s termination is

      further evidence of pretext.

            58.    Also, the legitimacy of Defendant’s reason for termination is

      belied by Defendant’s inexplicable deviation from established Dillon Police

      Department policy when it bullied Plaintiff into accepting a resignation in

      violation of federal law.


                                            11
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 12 of 16




            59.      The most likely explanation for Defendant’s actions, especially

      after its shifting explanations have been debunked multiple times, is

      discrimination. This is also apparent from Nance’s favoritism toward his

      female subordinate.

            60.      Defendant intentionally discriminated against Plaintiff.

            61.      Defendant discriminated against Plaintiff with malice or reckless

      indifference to his rights.

            62.      The Chief, Nance, Hall, Osborn, Johnson and Van Doozer, aided

      and abetted Defendant in gender discrimination against Plaintiff. Same knew

      or should have known of Plaintiff’s exemplary performance. Same knew or

      should have known that Plaintiff was not being terminated because of an

      artificial policy violation, and instead aided and abetted in his wrongful

      termination.

            63.      The EEOC issued to Plaintiff a Notice of Right to Sue dated

      January 15, 20212.

            64.      Plaintiff is entitled to all available remedies under Colorado law,

      including at least back pay, front pay, compensatory damages, and attorney’s

      fees, in an amount to be determined at trial.




                                              12
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 13 of 16




                                       COUNT V
           (Violation of the Colorado Employee Protection Act and Colorado
                                   Whistleblower Act)

            65.    Plaintiff realleges the foregoing paragraphs as if fully rewritten

      herein.

            66.    The State Employee Protection Act, C.R.S. § 24-50.5-101

      provides: “the general assembly declares that state employees should be

      encouraged to disclose information on actions of state agencies that are not in

      the public interest and that legislation is needed to ensure that any employee

      making such disclosures shall not be subject to disciplinary measures

      or harassment by any public official.” To enforce this declaration, the statute

      further provides: “Except as provided in subsection (2) of this section, no

      appointing authority or supervisor shall initiate or administer any disciplinary

      action against an employee on account of the employee's disclosure of

      information.”

            67.    Plaintiff reported his concerns regarding the intimate relationship

      between Nance, a sergeant, and Hall, an officer, to Rice.

            68.    Upon information and belief, Plaintiff, Van Doozer and Johnson

      reported their concerns regarding Nance and Hall to the Chief.       However,

      Plaintiff was the only individual discharged from his employment on

      September 19, 2019.


                                            13
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 14 of 16




            69.    Plaintiff is entitled to all available remedies under Colorado law,

      including at least back pay, front pay, compensatory damages, and attorney’s

      fees, in an amount to be determined at trial.

                                           COUNT VI
                                       (Defamation Per Se)

            70.    Plaintiff realleges the foregoing paragraphs as if fully rewritten

      herein.

            71.    Each of the defamatory statements described above was made to

      persons who understood the statement to refer to Plaintiff.

            72.    Each of the statements described above was defamatory because

      each statement harmed Plaintiff’s reputation by lowering him in the

      estimation of a substantial and respectable police officer of the community.

            73.    Each of the defamatory statements described above defamed

      Plaintiff in his profession as a police officer.

            74.    Each of the defamatory statements described above would be

      understood as defaming Plaintiff in his profession without any additional

      evidence or information other than the statements themselves.

            75.    Each     of   the    defamatory       statements   described   above

      unequivocally exposes Plaintiff to public hatred and contempt.

            76.    Each of the defamatory statements described above caused

      Plaintiff harm by, among other things, the loss of potential employment,
                                              14
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 15 of 16




      referral sources, and existing and prospective employment opportunities.

            77.    Each of the defamatory statements described above was untrue.

            78.    Defendant is liable for each defamatory statement as a separate

      cause of action.

            79.    Plaintiff is entitled to all remedies under Colorado law, including

      damages in an amount to be determined at trial.

            WHEREFORE, Plaintiff demands judgment against Defendants as

      follows: That Defendant be enjoined from further unlawful conduct as

      described in the Complaint; that Plaintiff be awarded all lost pay and benefits;

      that Plaintiff be awarded compensatory damages; that Plaintiff be awarded

      punitive damages; that Plaintiff be awarded liquidated damages; that Plaintiff

      be awarded pre-judgment interest; that Plaintiff be awarded reasonable

      attorneys’ fees; that Plaintiff be compensated for the adverse tax

      consequences of receiving a lump sum award rather than his compensation

      over several, separate tax years; and that Plaintiff be awarded all other legal

      and equitable relief to which she may be entitled.

            PLAINTIFF DEMANDS TRIAL TO A JURY.




                                            15
Case 1:21-cv-01058-CMA-MEH Document 1 Filed 04/15/21 USDC Colorado Page 16 of 16




      DATED this 15th day of April, 2021.

                                             Respectfully submitted,

                            MCFARLAND LITIGATION PARTNERS, LLC

                                             By: /s/ Meredith A. Quinlivan

                                             Meredith A. Quinlivan, Esq.
                                             McFarland Litigation Partners, LLC
                                             910 13th St., #200
                                             Golden, CO 80401
                                             Telephone: 303.279.8300
                                             Facsimile: 303.277.1620
                                             Email: Meredith@McFarland.law
                                             ATTORNEY FOR PLAINTIFF




                                            16
